 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    WESLEY PANIGHETTI,                                 No. 2:18-cv-2015 AC P
12                       Petitioner,
13            v.                                         ORDER
14    J. GASTELO,
15                       Respondent.
16

17          Petitioner has requested a forty-five-day extension of time to file an amended petition.

18   ECF No. 7. His amended petition is currently due November 5, 2018. Good cause appearing, the

19   request will be granted.

20          Petitioner has also requested leave to proceed in forma pauperis and the appointment of

21   counsel. ECF Nos. 8, 9. Petitioner has not used the application form used by this district and is

22   therefore missing information necessary for the court to grant his request to proceed in forma

23   pauperis. The motion will therefore be denied without prejudice to a motion in the proper form.

24   The court notes that petitioner has already paid the filing fee and his request for counsel is being

25   denied at this time, so it is not currently necessary for petitioner to obtain leave to proceed in

26   forma pauperis.

27          As to petitioner’s request for appointment of counsel, there currently exists no absolute

28   right to appointment of counsel in habeas proceedings. Nevius v. Sumner, 105 F.3d 453, 460 (9th
                                                         1
 1   Cir. 1996). However, where a petitioner is unable to afford adequate representation, 18 U.S.C. §
 2   3006A(a)(2) authorizes the appointment of counsel at any stage of the case if “the interests of
 3   justice so require.” Because petitioner has not provided the information necessary to grant his
 4   motion for leave to proceed in forma pauperis, he has not established his inability to afford
 5   counsel and the court is unable to grant the request. However, even assuming petitioner could
 6   show that he cannot afford counsel, the request would be denied at this time.
 7          Petitioner requests that counsel be appointed because he “was told by the court that [he]
 8   actually had more grounds for relief that [he] was addressing and was instructed to amend [his]
 9   petition.” ECF No. 8 at 1. It appears that petitioner has misunderstood the court’s previous order
10   granting him leave to amend. The court has not determined that petitioner has additional claims
11   for relief or made any determination as to whether the claims have merit. Because petitioner filed
12   a motion to consolidate this case with Panighetti v. Gustello, No. 2:17-cv-1001 MCE DMC,1 he is
13   being given an opportunity to amend the petition to include all of his claims if that is something
14   he wants to do. He is not required to amend the petition in this case. Since petitioner has
15   previously stated his grounds for relief without the assistance of counsel, he should be able to do
16   so again and the court does not find that the interests of justice would be served by appointing
17   counsel at the present time.
18          Accordingly, IT IS HEREBY ORDERED that:
19          1. Petitioner’s request for an extension of time (ECF No. 7) is granted.
20          2. Petitioner is granted an additional forty-five days, up to December 26, 2018, to file an
21   amended petition if he so desires.
22          3. Petitioner’s request for appointment of counsel (ECF No. 8) is denied without
23   prejudice to a renewal of the motion at a later stage of the proceedings.
24          4. Petitioner’s motion to proceed in forma pauperis (ECF No. 9) is denied without
25   prejudice to a motion in the proper form.
26   ////
27
     1
       Petitioner’s other petition was recently dismissed without prejudice for failure to exhaust state
28   court remedies, which it appears may now be exhausted.
                                                       2
 1          5. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis
 2   form used by this district.
 3   DATED: November 2, 2018
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
